EXHIBIT 10.38

CORNING INCORPORATED

SUPPLEMENTAL PENSION PLAN

CORNING INCORPORATED (the “Company”) hereby amends and restates effective
January 1, 2008, the Corning Incorporated Supplemental Pension Plan (the Plan”)
for the benefit of eligible Employees.

ARTICLE ONE

Definitions

 

1.1 “Board” means the Board of Directors of Corning Incorporated.

 

1.2 “Change in Control” means an event that is “a change in the ownership or
effective control of the corporation, or in the ownership of a substantial
portion of the assets of the corporation” within the meaning of Section 409A and
that also falls within one of the following circumstances:

 

  (i) an offeror (other than the Company) purchases shares of Corning Common
Stock pursuant to a tender or exchange offer for such shares;

 

  (ii) any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934) is or becomes the beneficial owner, directly or
indirectly, of the Company’s securities representing 50% or more of the combined
voting power of Company’s then outstanding securities;

 

  (iii) the membership of the Company’s Board of Directors changes as the result
of a contested election or elections, such that within any 12 month period a
majority of the individuals who are Directors at any particular time were
initially placed on the Board of Directors as a result of such a contested
election or elections; or

 

  (iv) the consummation of a merger in which the Company is not the surviving
corporation, consolidation, sale or disposition of all or substantially all of
the Company’s assets or a plan of partial or complete liquidation approved by
the Company’s shareholders.

 

1.3 “Code” means the Internal Revenue Code of 1986 as amended from time to time.

 

1.4 “Committee” means the Supplemental Pension Committee appointed by the Board.

 

1.5 “Company” means Corning Incorporated.

 

1.6 “Employee” means any employee of a Participating Company who participates in
the Qualified Plan and who is a management or highly compensated employee as
such employees are defined in Title I of ERISA.

 

1.7 “Normal Retirement Date” and “Early Retirement Date” shall have the same
meanings given these terms in the Qualified Plan.

 

1.8 “Participating Company” means the Company and any related entity that meets
the definition of “Company” in the Qualified Plan and which is approved by the
Committee as a Participating Company under this Plan.

 

1.9 “Plan” means this Corning Incorporated Supplemental Pension Plan.

 

1.10 “Qualified Plan” means The Corning Incorporated Pension Plan for Salaried
Employees.

 

1.11 “Section 409A” means Section 409A of Code, and the Treasury regulations and
other authoritative guidance issued thereunder.

 

166



--------------------------------------------------------------------------------

ARTICLE ONE

Purpose and Intent of Plan

 

2.1 The purpose of this Plan is to attract and retain a highly-motivated
executive workforce by providing to eligible Employees retirement benefits in
excess of those permitted under the Qualified Plan. The Plan is intended to
constitute an unfunded plan of deferred compensation for a select group of
management or highly-compensated employees as provided for in Title I of ERISA.
This Plan is also intended to comply with the requirements of Section 409A and
shall be interpreted consistent with that intent. The terms of this Plan shall
supersede any and all other plans and documents that may have terms that are
inconsistent with and/or are additional to the terms herein.

ARTICLE TWO

Eligibility

 

3.1 The following categories of Employees are eligible to participate in this
Plan:

(a) every Employee whose benefit under the Qualified Plan’s benefit formula is
limited by the benefit limitations of Code Section 415, the compensation cap of
Code Section 401(a)(17) or any other Code limitation that restricts the level of
Qualified Plan benefits; and

(b) every other Employee designated by the Committee. The Committee shall keep
such records as it deems appropriate to identify Employees covered by this
subsection (b).

 

3.2 Notwithstanding any provision to the contrary, an otherwise eligible
Employee shall be ineligible to participate and shall forfeit all rights to
receive any benefit payment under this Plan if such employee:

(a) is terminated for cause, which determination shall be in the sole discretion
of the Committee and this determination shall be final and binding on all
persons; or

(b) terminates employment for any reason prior to becoming fully vested in the
Qualified Plan.

Additionally, an Employee who is designated as eligible to receive benefits
under the Executive Supplemental Pension Plan shall not be entitled to any
benefits under the Corning Incorporated Supplemental Pension Plan. Instead, such
an Employee’s benefit will be determined under the terms of the Executive
Supplemental Pension Plan, which generally ensures payment of any vested benefit
under this Plan that has accrued as of the date the Employee commences
participation under the Executive Supplemental Pension Plan.

ARTICLE THREE

Benefits

 

4.1 Benefit Amount.

(a) For an eligible Employee entitled to a Part I career average benefit under
the Qualified Plan, the supplemental career average benefit payable under this
Plan on his or her Normal or Early Retirement Date shall be a straight life
annuity equal to the excess of (i) over (ii) where:

 

  (i) equals the aggregate amount he or she would be entitled to receive under
the Qualified Plan’s Part I career average formula as of the date benefits
commence under Section 4.2 without regard to Code limitations on benefits or
compensation but with regard to the modifications listed in subparagraph
(c) below, and

 

  (ii) equals the amount the eligible Employee is actually entitled to receive
as of such date under the Qualified Plan’s Part I career average formula.

 

167



--------------------------------------------------------------------------------

(b) For an eligible Employee entitled to a Part II cash balance benefit under
the Qualified Plan, the supplemental cash balance benefit payable under this
Plan shall be a lump sum amount equal to the excess of (i) over (ii) where:

 

  (i) equals the aggregate amount he or she would be entitled to receive under
the Qualified Plan’s Part II cash balance formula as of the date benefits
commence under Section 4.2 without regard to Code limitations on benefits or
compensation but with regard to the modifications listed in subparagraph
(c) below, and

 

  (ii) equals the amount the eligible Employee is actually entitled to receive
as of such date under the Qualified Plan’s Part II cash balance formula.

(c) The modifications referred to in computing the benefit under (a) and
(b) above are as follows:

 

  (i) the term compensation shall mean the total remuneration (before salary
reduction, if any, under the Company’s Management Deferral Plan, Supplemental
Investment Plan, Investment Plan or any other Code section 125, 132(f) or 401(k)
employee benefit plan) paid to an Employee by the Company for personal services
actually rendered, including cash payments of GoalSharing awards, Performance
Incentive Plan awards, Division Cash Awards, Individual Outstanding Contributor
Awards and certain other eligible cash bonuses, but excluding any Company
contributions paid under this Plan or any other employee benefit or deferred
compensation plan, awards under the Company’s Incentive Stock Plan, non-cash
bonuses, awards under the Corporate Performance Plan, the value of stock
purchase contracts, dividends or dividend equivalents thereon, reimbursed
expenses, overseas allowances, cost-of-living allowances, death benefits,
severance pay, signing bonuses, special achievement bonuses and other unusual
payments determined by the Committee in a non-discriminatory manner. The
Committee, in its sole discretion, may add to the items of includable
compensation other compensatory payments or benefits earned by eligible
Employees;

 

  (ii) pursuant to any agreement with an Employee and with the approval of the
Committee, the service factor for persons who retire from a Participating
Company on or after reaching age 55 with a Part I career average benefit or with
a Part II cash balance benefit may take account of the eligible Employee’s
service with any prior employer;

 

  (iii) in the discretion of the Committee the benefit under this Plan may, in
lieu of the formula amount under Section 4.1(a) or (b), be a minimum benefit
expressed in dollar terms or a percentage of pay, offset by the amount the
Employee is actually entitled to receive under the Qualified Plan. Any such
minimum benefit shall be identified in such records as the Committee deems
appropriate.

Except for the foregoing modifications, the benefit calculation under
Section 4.1 of this Plan shall be made in the same manner as it would be made
under the Qualified Plan, including application of any pertinent reductions for
early retirement and by reference to the definitions that appear in the
Qualified Plan, except that (i) for purposes of calculating a supplemental cash
balance benefit, the benefit shall be based on the stated balance of the
eligible Employee’s cash balance account and shall not be adjusted on account of
any tax qualification rules not explicitly incorporated in the Qualified Plan’s
cash balance formula; and (ii) any special adjustments made to an Employee’s
benefit under the Qualified Plan due to a disability shall not apply to this
Plan after the Employee’s termination of employment.

 

4.2 Committee Adjustments. Notwithstanding the foregoing, for purposes of
calculating a particular Employee’s benefit under the Plan, the Committee, in
its sole discretion, may adjust an Employee’s compensation, credited and/or
vesting service or other factor used in calculating the Employee’s benefit in
any manner the Committee deems appropriate, provided such adjustment is
memorialized in writing. The Committee may make such adjustment solely for a
specified Employee or group of Employees and without regard to how other
Employees are treated.

 

168



--------------------------------------------------------------------------------

4.3 Commencement of Benefits. Except as set forth in Section 4.7, a
Participating Company shall commence paying the nonforfeited benefits due under
the Plan’s supplemental Part I career average benefit formula within 60 days of
the first of the month following the later of: (i) the Employee’s “separation
from service” within the meaning of Section 409A; or (ii) the date the Employee
attains age 55. A Participating Company shall commence paying the nonforfeited
benefits due under the Plan’s supplemental Part II cash balance benefit formula
within 60 days of the first of the month following the Employee’s “separation
from service” within the meaning of Section 409A. For purposes of the definition
of “separation from service” where a leave of absence is due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months, where such impairment causes the Employee to be unable to perform the
duties of his or her position of employment or any substantially similar
position of employment, the employment relationship is deemed to terminate on
the first date immediately following a 29-month period of absence.

Notwithstanding the foregoing, benefit payments to a “specified employee” within
the meaning of Section 409A (for this purpose, payments on account of death are
not considered to be payments made on account of separation from service) may
not commence until six months following the date of the specified employee’s
separation from service. Benefit payments that would otherwise have been paid to
a specified employee in the absence of the previous sentence shall be held in
suspense during the six month suspension period and paid to the specified
employee in a lump sum payment as soon as administratively practicable after the
date which is six months following the specified employee’s separation from
service.

 

4.4 Form of Payment.

(a) The supplemental Part I career average benefit payable under this Plan shall
be a life annuity for unmarried participants and a joint and 75 percent survivor
annuity for married participants. In lieu of the foregoing default form of
payment, Employees may elect, prior to the commence of benefits, to receive
their benefits in the form of a single life annuity or a joint and 50, 75 or 100
percent survivor annuity. Any election to change the form of benefit must be
made under such procedures established by the Committee. The amount of the
actual benefit paid from this Plan shall be the straight life annuity calculated
under Section 4.1 adjusted as appropriate using the actuarial assumptions set
forth in the career average formula under the Qualified Plan if a different form
of annuity is paid. If an Employee terminates employment after attaining age 55
and completing more than 5 years of vesting service under the Qualified Plan,
the Employee’s life annuity or joint and survivor annuity shall be paid in the
form of the six year certain benefit described in Section 4.11 of the Qualified
Plan (as of the date of this restatement). No actuarial adjustments shall be
made for such six year certain benefit.

(b) The form of payment of the supplemental Part II cash balance benefit payable
under this Plan shall be a lump sum amount.

(c) Notwithstanding the foregoing, the following special rules shall apply in
lieu of the foregoing under the specified circumstances:

 

  (i) Benefits payable under Section 4.7 shall be paid in the form of a lump sum
payment and the actuarial assumptions used for calculating such amount shall be
the “applicable interest rate” and “applicable mortality table”, in each case as
defined in Section 417(e)(3) of the Code, for the last month of the quarter that
second precedes the quarter of the determination.

 

  (ii) In the event that the lump sum value of an Employee’s supplemental Part I
career average benefit payable under this Plan (or related death benefit
described in Section 4.5) is less than $20,000 (calculated as of the date
benefits would commence), such benefit shall be paid in the form of a lump sum
payment, rather than an annuity. The actuarial assumptions used for calculating
such amount shall be the “applicable interest rate” and “applicable mortality
table”, in each case as defined in Section 417(e)(3) of the Code, for the last
month of the quarter that second precedes the quarter of the determination.

 

169



--------------------------------------------------------------------------------

4.5 Death Benefits.

(a) Supplemental Part I Career Average Death Benefit. The following rules shall
apply to death benefits relating to an Employee’s supplemental Part I career
average benefit. For such a benefit, the eligible Surviving Spouse of an
Employee shall be entitled to a benefit under this paragraph if the Employee
dies while in the active employment of the Company or a Participating Company,
and either (i) has completed ten or more vesting years of service under the
Qualified Plan; or (ii) has completed five or more vesting years of service
under the Qualified Plan and has reached at least the age of 55 at the date of
his death. Such an eligible Surviving Spouse shall be entitled to receive a
lifetime annuity, commencing within 60 days of the first of the month following
the Employee’s death in an amount equal to 50% of the Employee’s benefit under
Section 4.1 at Normal Retirement Age. If the Surviving Spouse is more than five
years younger than the deceased Employee, the pension otherwise payable to the
Surviving Spouse shall be reduced by one-fifth of one percent times the number
of months or major fractions thereof which is equal to the difference between
(a) the age of said Surviving Spouse plus 60 months and (b) the age of the
deceased Employee.

In the event a Surviving Spouse is not entitled to a death benefit under the
preceding paragraph and the Employee has a vested benefit under this Plan, a
lifetime annuity shall be paid to the Surviving Spouse commencing within 60 days
of the first of the month following the Employee’s death (or, if later, the date
the Employee would have attained age 55). In the case of an Employee who died
before age 55 and before benefits under this Plan commence, the amount of such
lifetime annuity shall equal the amount that would have been paid to the
Surviving Spouse if the Participant had terminated employment on the date of
death, survived until age 55, retired at age 55 and elected to commence benefits
under a joint and 50% survivor benefit with the Surviving Spouse as beneficiary
and immediately died.

(b) Supplemental Part II Cash Balance Death Benefit. If an Employee dies before
the Employee receives his supplemental Part II cash balance benefit, such
benefit shall be paid in a lump sum within 60 days of the first of the month of
the Employee’s death to the Employee’s beneficiary.

 

4.6 Unfunded Plan. The benefits payable to an eligible Employee under this Plan
shall be paid by the Participating Company that employs the eligible Employee
out of its general assets and shall not be otherwise funded as of the effective
date of the plan. Although the Company does not intend, as of the effective
date, to set aside any specific assets to meet its obligation to pay benefits
under this Plan, the Company may, in its discretion, set aside assets for
meeting its obligations, including, but not limited to, the establishment of a
rabbi or other grantor trust. In the event such fund or trust is established,
each Participating Company shall be responsible for making contributions to
provide for the benefits of its own eligible Employees.

No Employee shall have any property rights in any such fund or trust or in any
other assets held by a Participating Company. The right of an eligible Employee
or his or her spouse or beneficiary to receive any of the benefits provided by
this Plan shall be an unsecured claim against the general assets of a
Participating Company.

 

4.7 Change in Control. Notwithstanding any provision to the contrary but still
subject to forfeiture provisions set forth in Section 3.2(a), in the event of a
Change in Control, each eligible Employee shall become fully vested in the
benefit payable under this Plan using the formula set forth in Section 4.1. If
an eligible Employee has a “separation from service” within the meaning of
Section 409A within 12 months of the Change in Control, such Employee shall
receive his vested benefit under this Plan in the form of a single lump sum
payment within 60 days of the first of the month of such separation, subject to
the 6 month delay described in Section 4.3 (if applicable). In the case of a
Change in Control and a termination of employment described above, an eligible
Employee who has not at such time attained the age of 55 shall nevertheless be
entitled to an immediate lump sum payment under this Plan equal to the then
present value of the benefit that would have been payable at the time the
Employee reached age 55 but determined on the basis of compensation (as defined
in Section 4.1(c)(i) of this Plan) and credited service (as defined in the
Qualified Plan) as of the date of the Employee’s separation from service.

 

4.8 Enhanced Benefit for “Avanex Deal” Employees.

(a) Eligible Participants. An individual is eligible for the enhanced benefit of
this Section 4.8 if the individual (i) has been designated a “Transferred
Corning Employee” within the meaning of the Asset Purchase Agreement between
Avanex Corporation and the Company; (ii) is covered by the grandfathered Part I
benefit under the Qualified Plan, if applicable; and (iii) has or by
December 31, 2003 will have a combination of age plus Vesting Years of Service
that equals at least 69.

 

170



--------------------------------------------------------------------------------

(b) Earlier Commencement of Part I Benefits. Each eligible individual described
in subsection (a) shall receive upon separation from service an immediate
benefit from this Plan even if he or she has not reached age 55. The amount of
the benefit computed under Section 4.1(a) shall be computed under the assumption
that the eligible individual has reached age 55 except that benefits commencing
prior to age 55 shall be reduced to an Actuarial Equivalent amount, as such term
is described in the Qualified Plan. Until such time as benefits first become
payable under the Qualified Plan, all benefits shall be paid from this Plan.
When benefits become payable under the Qualified Plan, the Qualified Plan offset
described in Section 4.1 shall be effective even if the Employee actually defers
payment of the Qualified Plan benefit until a later date.

(c) Reemployment with the Company. If an individual who is entitled to the
enhanced benefit under this Section is rehired by the Company, the enhanced
benefit will be forfeited if the Employee terminated employment from Avanex
prior to January 31, 2004. If the termination from Avanex occurred after that
date, the enhanced benefit shall be preserved for the rehired Employee but only
with respect to the pension benefits earned prior to becoming an Avanex
employee.

(d) Enhanced Part II Benefits. A Transferred Corning Employee whose benefit is
based on the Qualified Plan’s Part II cash balance formula shall, in addition to
the normal interest allocation specified in Section 4.16(c) of the Qualified
Plan, have his or her Cash Balance Account credited with an interest allocation
equal to 4 percent times the number of whole years between the end of his or her
employment which immediately follows his or her period of paid leave and the
date he or she would have attained the earlier of age 60 or 30 Vesting Years of
Service, as determined under the Qualified Plan, provided that the maximum
additional interest allocation shall not exceed 20 percent.

 

4.9 Beneficiary Designations. The Employee shall be given the right to designate
a beneficiary under such rules as are prescribed by the Committee. The spousal
consent requirements under the Qualified Plan shall not apply to this Plan. In
the event all or a portion of an Employee’s benefit is payable to a beneficiary
and the Employee fails to designate a beneficiary, the beneficiary shall be the
Employee’s Surviving Spouse (as defined in the Qualified Plan), or if the
Employee does not have a Surviving Spouse, the Employee’s estate.

ARTICLE FOUR

Administration

 

5.1 Committee as Administrator. This Plan shall be administered by the Committee
in accordance with the Plan’s terms.

The Committee shall determine the benefits due each Employee from this Plan and
the Qualified Plan and shall cause them to be paid by the Qualified Plan or by a
Participating Company under this Plan accordingly.

The Committee shall inform each Employee of any elections which the Employee may
possess and shall record such choices along with such other information as may
be necessary to administer the Plan.

 

5.2 Consistency of Interpretation. Since this Plan is intended to operate in
conjunction with the Qualified Plan, any questions concerning plan
administration or the calculation of benefits that arise but are not
specifically addressed by this Plan shall be considered in light of the
Qualified Plan. In addition, unless the context requires otherwise, the terms
used in this Plan shall have the same meaning as the same terms used in the
Qualified Plan.

 

5.3 Committee Action Final. The Committee has sole discretion to determine
eligibility to participate in this Plan, to determine the eligibility for and
the amount of benefits, to interpret the Plan and to take any other action it
deems appropriate to administer this Plan. The decisions made by and the actions
taken by the Committee shall be final and conclusive on all persons.

Members of the Committee shall not be subject to individual liability with
respect to their actions under this Plan. Notwithstanding the foregoing, the
Company shall indemnify each member of the Committee who may incur financial
liability for actions or failures to act with respect to the member’s Committee
responsibilities.

 

171



--------------------------------------------------------------------------------

5.4 Claims Procedures.

(a) Claim for Benefits. The Committee, or its authorized delegate, shall
maintain a procedure under which an Employee or his beneficiary (or an
authorized representative acting on behalf of an Employee or his beneficiary)
may assert a claim for benefits under the Plan. Any such claim shall be
submitted to the Committee in writing. The Committee will generally notify the
claimant of its decision within 90 days after it receives the claim. However, if
the Committee determines that special circumstances require an extension of time
to decide the claim, it may obtain an additional 90 days to decide the claim.
Before obtaining this extension, the Committee will notify the claimant, in
writing and before the end of the initial 90-day period, of the special
circumstances requiring the extension and the date by which the Committee
expects to render a decision.

(b) Claims Review Procedure. If the claimant’s claim is denied in whole or in
part, the Committee will provide the claimant, within the period described in
Section 5.4(a), with a written or electronic notice which explains the reason or
reasons for the decision, includes specific references to Plan provisions upon
which the decision is based, provides a description of any additional material
or information which might be helpful to decide the claim (including an
explanation of why that information may be necessary), and describes the appeals
procedures and applicable filing deadlines.

If a claimant disagrees with the decision reached by the Committee, the claimant
may submit a written appeal requesting a review of the decision. The claimant’s
written appeal must be submitted within 60 days of receiving the initial adverse
decision. The claimant’s written appeal should clearly state the reason or
reasons why the claimant disagrees with the Committee’s decision. The claimant
may submit written comments, documents, records and other information relating
to the claim even if such information was not submitted in connection with the
initial claim for benefits. Additionally, the claimant, upon request and free of
charge, may have reasonable access and copies of all documents, records and
other information relevant to the claim.

The Committee will generally decide a claimant’s appeal within 60 days after
receipt of the appeal. If special circumstances require an extension of time for
reviewing the claim, the claimant will be notified in writing. The notice will
be provided prior to the commencement of the extension, describe the special
circumstances requiring the extension and set forth the date the Committee will
decide the appeal. Such date will not be later than 120 days from the date the
Committee receives the appeal. In the case of an adverse decision, the notice
will explain the reason or reasons for the decision, include specific references
to Plan provisions upon which the decision is based, and indicate that the
claimant is entitled to, upon request and free of charge, reasonable access to
and copies of documents, records, and other information relevant to the claim.

A claimant may not commence a judicial proceeding against any person, including
the Plan, the Plan administrator, a Participating Company, or any other person,
with respect to a claim for benefits without first exhausting the claims
procedures set forth in the preceding paragraph. A claimant who has exhausted
these procedures and is dissatisfied with the decision on appeal of a denied
claim may bring an action in an appropriate court to review the Committee’s
decision on appeal but only if such action is commenced no later than the
earlier of (1) the applicable statute of limitations, or (2) the first
anniversary of the Committee’s decision on appeal.

ARTICLE FIVE

Amendment and Termination

 

6.1 While the Company intends to maintain this Plan in conjunction with the
Qualified Plan indefinitely, the Board reserves the right to amend or terminate
it at any time for whatever reasons it may deem appropriate. The Board delegates
to the Supplemental Pension Committee the authority to make technical amendments
to the Plan. Notwithstanding the foregoing, any amendment or termination of the
Plan shall comply with the requirements of Section 409A.

Notwithstanding the preceding paragraph, however, the Company hereby makes a
contractual commitment on behalf of itself, the other Participating Companies
and their successors to pay, or to require the other Participating Companies to
pay, the benefits accrued under this Plan prior to its amendment or termination
to the extent it or the other Participating Companies are financially capable of
meeting such obligation.

 

172



--------------------------------------------------------------------------------

ARTICLE SIX

Miscellaneous

 

7.1 No Contract of Employment. Nothing contained in this Plan shall be construed
as a contract of employment between a Participating Company and an Employee, or
as a right of any Employee to be continued in the employment of a Participating
Company, or as a limitation of the right of a Participating Company to discharge
any of its Employees, with or without cause.

 

7.2 No Transferability. The rights of an Employee under this Plan shall not be
transferable, voluntarily or involuntarily, other than by will or the laws of
descent and distribution and are exercisable during the Employee’s lifetime only
by the Employee or the Employee’s guardian or legal representative.

 

7.3 Governing Law. This Plan shall be interpreted and enforced in accordance
with the laws of the State of New York.

 

7.4 Section 409A. This Plan shall be governed by and subject to the requirements
of Section 409A and shall be interpreted and administered in accordance with
that intent. If any provision of this Plan would otherwise conflict with or
frustrate this intent, that provision will be interpreted and deemed amended so
as to avoid the conflict. The Committee reserves the right to take any action it
deems appropriate or necessary to comply with the requirements of Section 409A
and may take advantage of such transition rules under Section 409A as its deems
necessary or appropriate. To the extent that this Plan has been amended in 2007
to change the time and form of payments, the amendment may apply only to amounts
that would not otherwise be payable in 2007 and may not cause an amount to be
paid in 2007 that would not otherwise be payable in 2007.

 

7.5 Taxation. The benefits payable under this Plan shall be subject to all
federal, state and local income and employment taxes to which benefits of this
type are normally subject.

 

7.6 Successors. This Plan shall be binding on the Company’s successors and
assigns.

 

7.7 Effective Date. The original effective date of this Plan is January 1, 1994.
The effective date of this restated plan document is January 1, 2008.

IN WITNESS WHEREOF, the Company has caused this Plan document to be executed by
its duly authorized officer this 3rd day of October 2007

 

CORNING INCORPORATED By:  

/s/ John P. MacMahon

Title:   Sr. VP Global Comp & Benefits

 

173